Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 5/11/22 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s amendments and remarks filed 4/15/22 have been entered.

2.   Claims 25 and 28-35 are under examination.

3.   35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.   Claims 25 and 28-35 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that transcript levels of certain RA-associated genes are elevated in subjects with RA after contact with an anti-CD3 antibody and a test compound.  Under Step 2A, prong 2, the claims do not integrate these natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  Note that the new addition of a “…and treat” step does not in itself render the claims patent eligible.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it."  As set forth in the decision:
“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Applicant’s arguments filed 4/15/22 have been fully considered but are not found persuasive.  Applicant cites Example 29, “Diagnosing and Treating Julitis” provided in the May 2016 Subject Matter Eligibility Examples: Life Sciences” issued by the USPTO (“USPTO Eligibility Examples”).



As set forth in the June, 2020 revision of the MPEP, Forward:
“This Manual is published to provide U.S. Patent and Trademark Office (USPTO) patent examiners, applicants, attorneys, agents, and representatives of applicants with a reference work on the practices and procedures relative to the prosecution of patent applications and other proceedings before the USPTO. For example, the Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application” (emphasis added). 

Examiner’s have been specifically trained that they are required follow the current teachings of the MPEP and are not to consider outdated training materials.  Indeed, most of the previous training materials have been removed from the examiners’ sharepoint site.

Applicant cites Vanda Pharmaceuticals Inc. v. West- Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018), cert. denied, No. 18-817 (Jan. 13, 2020).

Vanda has been interpreted by some to teach that the addition of an “…and treat” clause to a patent ineligible  method claim renders the claim patent eligible.  Such is not, however, the case.

The fact pattern in Vanda was very different than in the instant case.  Vanda recited an specific method of treating a specific disease requiring the administration of specific concentrations of a specific drug depending on patient genotyping.  The court determined that the claimed method was not directed to a judicial exception.  Contrast that with the instant claims that are clearly directed to a method of determining if a drug is suitable, or not, for the treatment of RA.

5.   No claim is allowed.

6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

7.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/17/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644